Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 04, 2019.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner-Salvini.
Wagner-Salvini (2020/0352206) entitled "Composition and Method for Mushroom Mycellial Compound and Botanical Mixture" teaches in the abstract, compositions for enhancing mood.  In paragraph 19 mood, concentration, memory, and body control are discussed in view of various disorders.  In paragraph 139 the composition may include cloves, holy basil, oregano, rosemary, and saffron.  In paragraph 208 additional components include prebiotics.
The claims differ from Wagner-Salvini in that some of the claims include amounts.
.

Claims 7, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner-Salvini as applied to claims 1-6, 8-16, 18-20 above, and further in view of Sorndech.
See the teachings of Wagner-Salvini above.
The claims differ from Wagner-Salvini in that they specify the prebiotic is isomalto oligosaccharide.
Sorndech (Food Science and Technology) entitled "Isomalto-Oligosaccharides:  Recent Insights in Production Technology and Their Use for Food and Medical Applications" teaches in the abstract, isomalto oligosaccharides are useful prebiotics.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to improve focus or mental performance with the extracts taught by Wagner-Salvini and to select isomalto oligosaccharide .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sreedhar (Nutrition and Cancer) teaches nutraceuticals for treating skin cancer.
Lee (2020/0397711) entitled "Microparticle Compositions for Treatment of Infection or Disease, Methods of Making the Same, and Methods of Treating Subjects with Microparticle Compositions" teaches in paragraph 25 column 2 a composition containing acacia fiber.  In paragraph 31 the composition includes cloves and oregano.
Jiang (J of AOAC Int) entitled "Health Benefits of Culinary Herbs and Spices" teaches in the abstract, activities of herbs and spices include cognition and mood.  On page 396 Tale 1 lists spices for promoting health and wellness including cloves.  On page 403 column 1 rosemary is described with its cognition, mental health, and neuroprotection activities.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/RALPH J GITOMER/Primary Examiner, Art Unit 1655